AFFIRMED as MODIFIED and Opinion Filed October 5, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-22-00308-CR

                      LESSLIE VIANEY LUNA, Appellant
                                   V.
                       THE STATE OF TEXAS, Appellee

                On Appeal from the 86th Judicial District Court
                           Kaufman County, Texas
                    Trial Court Cause No. 18-11042-86-F

                        MEMORANDUM OPINION
                    Before Justices Smith, Nowell, and Osborne
                             Opinion by Justice Smith
      Appellant Lesslie Vianey Luna appeals from a judgment revoking her

community supervision and sentencing her to five years’ confinement. In a single

issue, she contends the judgment erroneously reflects that she pleaded true to the

allegations in the motion to revoke and asks this Court to modify the judgment. We

agree and modify the trial court’s judgment revoking community supervision.

                                    Background

      In 2019, appellant was indicted for sexual assault of a child. She entered a

negotiated guilty plea to the lesser-included offense of attempted sexual assault of a

child and requested that she be placed on community supervision. The trial court
found appellant guilty and sentenced her to ten years’ confinement. The trial court

then suspended the sentence of confinement in favor of placing appellant on

community supervision for six years.

        The State subsequently filed a motion to revoke, alleging appellant had

violated a number of her community supervision conditions. Following a hearing

on the motion, the trial court found the State’s allegations true and entered a

judgment revoking appellant’s community supervision and imposing a sentence of

five years’ confinement. Just prior to making its finding and sentencing appellant,

the trial court stated that appellant had pleaded not true to the allegations in the

motion to revoke. The judgment revoking community supervision, however, reflects

that appellant pleaded true to the allegations.

                                     Modification of Judgment

        In a single issue, appellant requests that we modify the judgment revoking

community supervision to reflect that she pleaded not true to the State’s allegations

in the motion to revoke.1 When a record contains the necessary information, we may

modify an incorrect judgment to correct clerical errors.               TEX. R. APP.

P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27 (Tex. Crim. App. 1993); Asberry v.

State, 813 S.W.2d 526, 529 (Tex. App.—Dallas 1991, pet. ref'’d) (en banc). Here,

the record shows that appellant pleaded not true to the allegations prior to the hearing



   1
       The State has not filed a brief in response.

                                                      –2–
on the motion to revoke. Because the trial court’s Judgment Revoking Community

Supervision states otherwise, we sustain her sole issue and modify the section of the

judgment entitled “Plea to Motion to Adjudicate” to state “Not True.”

      As modified, we affirm the trial court’s judgment.




                                           /Craig Smith/
                                           CRAIG SMITH
                                           JUSTICE


220308f.u05
Do Not Publish
TEX. R. APP. P. 47.2(b)




                                        –3–
                                   S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                  JUDGMENT

LESSLIE VIANEY LUNA,                          On Appeal from the 86th Judicial
Appellant                                     District Court, Kaufman County,
                                              Texas
No. 05-22-00308-CR          V.                Trial Court Cause No. 18-11042-86-
                                              F.
THE STATE OF TEXAS, Appellee                  Opinion delivered by Justice Smith.
                                              Justices Nowell and Osborne
                                              participating.

     Based on the Court’s opinion of this date, the trial court’s Judgment
Revoking Community Supervision is MODIFIED as follows:

      to replace "True" with "Not True" in the section entitled "Plea to
      Motion to Adjudicate"

As MODIFIED, the judgment is AFFIRMED.


Judgment entered this 5th day of October, 2022.




                                        –4–